Case: 11-30089 Document: 00511503563 Page: 1 Date Filed: 06/09/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 9, 2011

                                     No. 11-30089                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



GLEN P. WATKINS

                                                   Plaintiff-Appellant
v.

LANNY JOHNSON, Superintendent, Franklin Parish School Board;
SCHOOL BOARD OF FRANKLIN PARISH,

                                                   Defendants-Appellees




                    Appeal from the United States District Court
                       for the Western District of Louisiana
                               USDC No. 3:10-CV-25


Before WIENER, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Glen P. Watkins, holder of a Louisiana teaching
certificate, was hired for two consecutive school years as a teacher at two
different schools in Franklin Parish, Louisiana. His hiring for the second school
year was to fill the position of a teacher who was on a one-year sabbatical leave
and whose return eliminated that vacancy, making the position unavailable for



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 11-30089 Document: 00511503563 Page: 2 Date Filed: 06/09/2011



                                    No. 11-30089

Watkins or anyone else.         Watkins applied for another position which was
ultimately filled by an applicant who did not hold a state teacher’s certificate.
Watkins sued Defendants-Appellees claiming a “discriminatory failure to re-
hire” on the basis of race and sex. The district court granted summary judgment
in favor of Defendants-Appellees, concluding that Watkins had failed to establish
a genuine issue of material fact whether the non-discriminatory reasons
proffered by Defendants-Appellees were pretextual.
      Our de novo review of the record on appeal, including the Memorandum
Ruling of the district court and the law and evidence cited therein and in the
appellate briefs of the parties, leads us to the same conclusion as that reached
by the district court, i.e., that Defendants-Appellees are entitled to a summary
judgment dismissing Watkins’s action. The school actors who did not re-hire
Watkins were the same ones who hired him in the first place, creating a strong
inference that the non-discriminatory reasons for doing so were not pretextual.
We agree with the district court that any potential violation of state law in
hiring a person without a state certificate over one who holds such a certificate
does not translate into a pretext for sex or race discrimination under Title VII.
Likewise, the substantial summary judgment evidence of Watkins’s deficiency
in maintaining order and discipline in his classes during the two years of his
employment as a teacher argues against pretext.
      In sum, we are satisfied that, even if Watkins is credited with having
made a prima facie case, he has failed to establish a genuine issue of material
fact that the non-discriminatory reasons for his not being rehired are pretext.
Accordingly, for essentially the same reasons laid out in detail by the district
court in its Memorandum Ruling, that court’s summary judgment dismissing
this case is, in all respects
AFFIRMED.



                                          2